UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
DAVID WADE CLARK, CIVIL ACTION NO. 1:19-CV-335-P
Plaintiff
VERSUS JUDGE DEE D. DRELL
CONCORDIA PARISH MAGISTRATE JUDGE PEREZ-MONTES
CORRECTIONAL FACILITY,
Defendant

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (Doc. 17), noting the absence of objections
thereto, and concurring with the Magistrate Judge’s findings under the applicable
law;

IT IS ORDERED that all claims against the Concordia Parish Correctional
Facility and its medical department are DENIED and DISMISSED WITH
PREJUDICE. ITIS FURTHER ORDERED that the claims for lost or stolen property
and placement in segregation are DENIED and DISMISSED WITH PREJUDICE.
Service of process of the medical care claim against the remaining Defendants has
been ordered. (Doc. 18).

THUS DONE AND SIGNED at Alexandria, Louisiana, this 21-day of

Nera ER, 2019.

UNITED STATES DISTRICT JUDGE

 
